Citation Nr: 0513821	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-15 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a certificate of eligibility for an automobile 
allowance and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


REMAND

The veteran claims that she is entitled to financial 
assistance in the purchase of an automobile and adaptive 
equipment or adaptive equipment only.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses. For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2004).

The veteran is currently service-connected for the following 
disabilities:  fracture of the right mandible condyle (20 
percent disabling), traumatic arthritis right ankle, status 
post distal tibia and fibula fractures (20 percent 
disabling), migraine headaches (10 percent disabling), right 
hip injury (10 percent disabling), left hip injury (10 
percent disabling), right knee injury (10 percent disabling), 
left knee injury (10 percent disabling), and loss of teeth 
and loss of right and left mandibular bone (noncompensably 
disabling).

The veteran provided testimony at a hearing at the RO in May 
2003.  The veteran testified that she was entitled to an 
automobile allowance and/or adaptive equipment because she 
had lost flexion in her right foot and could not fully extend 
her right foot to push down the brake pedal or gas pedal.  
She noted that she used her left foot to operate the gas 
pedal and brake pedal.  She also stated that she was told by 
several physicians that she could only drive automobiles with 
automatic transmissions because she could not control the 
clutch and gas and brake pedals because it required the use 
of both of her feet.

Associated with the claims file is a statement with an 
illegible signature dated in May 2003, which states, "Please 
provide only automatic transmission with car."

The veteran was not provided with a VA examination to 
determine the current severity any service-connected 
disability that might qualify her for the benefit sought.  In 
this regard, the Board notes that the RO took action in April 
2003 to make a diary entry to have the veteran examined in 
April 2004.  If the examination was conducted, it has not 
been made a part of the claims file.  This should be 
investigated on remand.

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law prior to the veteran's claim 
of eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.

The VCAA essentially enhances the VA's obligation to notify 
the appellant about her claim (i.e., what information or 
evidence is required to grant her claim) and to assist her in 
obtaining evidence for her claim.

A review of the claims file shows that the veteran has not 
been adequately apprised of VCAA and the responsibilities of 
VA and claimant under that law with regard to her claim of 
entitlement to assistance in the purchase of an automobile 
and adaptive equipment or adaptive equipment only.

Thus, the RO must ensure compliance with the notice and duty-
to-assist provisions contained in the VCAA, to include 
sending a letter to the veteran or obtaining any additional 
medical or other evidence, as deemed appropriate.  See VCAA, 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107.

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence is needed from her 
and what the VA has done and will do to assist her in 
substantiating her claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.

Finally, the Board notes that, when the veteran's 
representative submitted argument on appeal in December 2003, 
he indicated that the veteran had, when she filed her 
substantive appeal, requested a hearing before a member of 
the Board sitting at the RO.  Although this does not appear 
to be the case, this should be clarified on remand.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2004).  This includes issuing 
letters to the veteran and obtaining 
any additional medical or other 
evidence as deemed appropriate, in 
regard to the duty to notify her of 
what information or evidence is 
needed from her and what the VA has 
done and will do to assist her in 
substantiating her claim of 
entitlement to financial assistance 
in the purchase of an automobile and 
adaptive equipment or adaptive 
equipment only.  She should be 
specifically told of what is 
required to substantiate her claim 
and she should be asked to submit 
all pertinent evidence in her 
possession.

2.  The RO should take appropriate 
steps to contact the veteran and 
obtain the names and addresses of 
all health care providers (VA or 
non-VA) where she has received 
recent treatment for her service-
connected disabilities.  After 
receiving this information and any 
necessary releases, the RO should 
contact the named medical providers 
and obtain copies of the related 
medical records that are not already 
of record.  The RO should also seek 
to obtain any VA examination reports 
that may have been prepared in about 
April 2004.

3.  Thereafter, the veteran should 
be afforded a VA orthopedic 
examination to determine the current 
severity of the service-connected 
right ankle, right knee, left knee, 
right hip, and left hip disability.  
All necessary tests should be 
accomplished.  The claims folder 
should be made available to and 
reviewed by the examiner in 
conjunction with the examination.  
The examiner's report should fully 
set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  The examiner should 
comment on whether any service-
connected joint is ankylosed.  The 
examiner should also provide an 
opinion as to whether the veteran 
has loss of use of the right foot 
(no effective function remaining 
other than that which would be 
equally well served by an amputation 
stump below the knee with use of a 
suitable prosthetic appliance).  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the veteran and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond.

5.  The veteran should be asked to 
clarify whether she now desires a 
hearing before a member of the Board 
sitting at the RO as suggested by 
her representative in December 2003.  
If so, arrangements should be made 
for such a hearing.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

